Citation Nr: 0805224	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to August 
1946 and from August 1947 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the VARO.


FINDINGS OF FACT

1.  The veteran's hearing loss is not attributable to any 
injury or disease during active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.

3.  The veteran's tinnitus is not attributable to any injury 
or disease during active military service.

CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims of service 
connection for hearing loss and tinnitus, a VCAA notice 
letter was sent in February 2004, prior to the RO's April 
2004 decision.  That letter informed the veteran of the 
evidence necessary to establish service connection.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, and that he could send 
treatment records himself.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection must be denied.  Consequently, 
no rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's available service medical 
records have been obtained to the extent possible since 
National Personnel Records Center has reported that some of 
the veteran's service medical records may have been destroyed 
in a fire there in 1973.  The RO has also obtained records of 
the veteran's private treatment and VA treatment.  He was 
afforded a VA hearing examination during March 2004.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred or aggravated in 
service, notwithstanding that there is no in-service record 
of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2007).

Service records show that the veteran was awarded the Combat 
Infantryman Badge during the Korean Conflict.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  

In the present case, the record shows that the veteran's 
hearing was rated 15/15 (normal) on the whispered and the 
spoken voice tests, bilaterally, at the time of his 
separation from service in August 1951.  The earliest 
subjective evidence of decreased hearing consists of May 1992 
letter from a private physician in which he noted that the 
veteran had been seen for decreased hearing in the left ear 
over the previous week with reportedly a considerable amount 
of pressure in the ear over the previous three months.  The 
veteran had a history of noise exposure from shooting.  
Because of the left serous otitis media, the examiner 
recommended a left tube which was placed in the office.  The 
earliest objective evidence of hearing loss appears to be 
found in the report of a November 1992 examination by a 
private audiologist.  While it appears from the audiogram 
that the demonstrated hearing meets the criteria for VA-
recognized hearing loss, the Board is precluded from applying 
these graphic results to the criteria of 38 C.F.R. § 3.385 
(2007) in order to determine the degree of the veteran's 
bilateral hearing loss disability.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).  (For VA purposes, impaired hearing is considered to 
be a "disability" only if the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2007)).  

The veteran was also afforded a VA audiometric examination in 
March 2004.  That report shows that the veteran had puretone 
thresholds of 70, 75, 85, 100, and 105 decibels in his right 
ear, and thresholds of 80, 85, 100, 105, and 105 decibels in 
his left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition scores pursuant to the 
Maryland CNC word list were 56 percent on the right, and 44 
percent on the left.  See 38 C.F.R. § 3.385 (2007).  

The veteran contends that he first had difficulty with his 
hearing after returning from battle in Korea, and that he had 
experienced hearing loss ever since.  During the March 2004 
VA examination, the veteran reported that he served in the 
infantry and was involved in some combat in Korea.  After 
service, he spent 40 years as a truck driver.  He denied any 
noisy recreational activity.  He reportedly had tubes 
inserted twice to treat otitis media in his left ear.  He 
also reported that he had experienced daily tinnitus in both 
ears for the past two years that sounds like organ music.  He 
attributed his hearing loss and tinnitus to acoustic trauma 
in service.  Following the examination of the veteran, and 
review of his claim file, the examiner concluded that it was 
not at least as likely as not that the veteran's hearing loss 
and tinnitus were service related.  The examiner diagnosed 
severe to profound sensorineural hearing loss bilaterally.  
He reasoned that the veteran may well have been exposed to a 
great deal of noise during combat in Korea, but his exit 
physical showed his hearing to have been normal.  He noted 
that the veteran had worked for many years as a truck driver, 
an admittedly noisy occupation.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran asserts that his difficulties with 
hearing loss have existed since service and can be attributed 
to acoustic trauma in service, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  The only medical opinion to address the 
matter of etiology consists of the report from the VA 
audiologist, referenced above, who has opined that it is not 
likely that the veteran's hearing loss and tinnitus are 
service related.  The veteran reported to the VA examiner 
that he had only experienced tinnitus about two years prior 
to the March 2004 examination, many years after service.  The 
private medical evidence shows that the veteran only sought 
treatment for hearing loss and obtained a hearing aid in 
about 1992, some 40 years after service and 40 years after 
working as a truck driver.  The veteran's hearing at his 
separation physical examination was normal.  Under the 
circumstances-given the lack of objective evidence of 
hearing loss until many years after service, which is 
probative evidence regarding onset, the veteran's report that 
he had only begun to experience tinnitus in recent years, and 
the uncontradicted medical opinion from the VA audiologist-
the Board must conclude that the greater weight of the 
evidence is against the veteran's claims.

In an October 2007 brief filed with the Board, the veteran's 
representative disputes the VA audiologist's conclusion that 
the veteran's hearing loss and tinnitus are not likely 
service related.  He contends that, considering the 
circumstances of the veteran's service, exposure to acoustic 
trauma should be conceded, and that documentation of hearing 
loss and tinnitus in service medical records is not necessary 
to connect his difficulties to service, citing Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In this regard, the Board 
notes, first, that it does not question that the veteran was 
exposed to acoustic trauma in service.  Nor does the Board 
question that he presently suffers from hearing loss and 
tinnitus.  However, in order for his claims to be granted, 
consistent with Hensley, the record would have to contain 
competent evidence linking the present disorders to service.  
Here, there is no such evidence.  Indeed, as noted above, the 
only medical opinion of record that speaks to the 
relationship between his current disabilities and service is 
an unfavorable one.  Hensley cannot be read to provide for 
the grant of service connection in the absence of competent 
evidence linking the current disability to service; nor can 
it be read to stand for the proposition that an examiner must 
unequivocally disregard certain facts presented on the 
record-such as a finding of 15/15 hearing at separation, or 
the lack of in-service documentation of tinnitus-when 
formulating an opinion as to nexus.  The Board is satisfied 
that the VA audiologist's opinion is adequate for deciding 
this appeal.  Similarly, while the record shows the veteran 
is a combat veteran and the fact of exposure to acoustic 
trauma is conceded, as noted above, the Court has held that 
38 U.S.C.A. § 1154 does not alter the fundamental requirement 
of a diagnosis, or a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 
supra.  Consequently, for the reasons stated previously, the 
claims for service connection for hearing loss and tinnitus 
must be denied.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


